DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Applicant Remarks (pages 7-8, filed 11/28/2022), with respect to claims 1-17 have been fully considered. The amended claims 1, 7-8 and 10-12 have been acknowledged by the Examiner. Claims 1-6 did not overcame the rejection under 35 U.S.C 101, presented on the Office Action, filed on 09/01/2022; in light of the amended claim 1. The Applicant’s arguments against the 35 U.S.C 101 rejection are found not persuasive. Additionally, Applicant’s arguments against the prior art of record are found not persuasive. Upon careful consideration the Examiner finds that the amended claims do not overcome the rejections of claims 1-6 under 35 U.S.C 101 and 35 U.S.C. 103. Therefore, for the reasons presented below, claims 1-6 are rejected under 35 U.S.C 101 and in view of the prior art of record under 35 U.S.C. 103. 

In response to the rejection based on 35 U.S.C. 101 Applicant has amended the claims to further indicate that the 3D digital data obtained in the “receiving” step was stored as follow: “storing into a memory of a computing device a 3D digital model of a dental anatomy represented as one or more triangular meshes”. Also, the Applicant added “wherein if the current fit is not within a tolerance, proceeding to select at least a portion of a base of a second orthodontic appliance from the set of orthodontic appliances, wherein the second orthodontic appliance has a base designed for a different tooth type, designed for a different position than the first position, or designed for a different orientation than first orientation; virtually fit the portion of a base to at least a portion of the meshes of the dental anatomy; and evaluating the fit of the second orthodontic appliance; and selecting either the first or second orthodontic appliance for bonding to a portion of the dental anatomy”. The Applicant argues the limitations are outside of the judicial exception, alleging that the process, as a whole, cannot practically be performed in a human mind. The Examiner is not persuaded, even though it would take longer for a practitioner to perform the claimed process mentally, The Examiner notes that practitioners were able to select and compare proper orthodontic appliances for specific patients before the advent of computers. Moreover, the limitations are not directed to a distinct positive method step of manufacturing custom or appropriate orthodontic appliances for particular/specific patients — the limitation does not appear to positively limit the broad step of “obtaining and manipulating data”.

The Examiner notes that the claims are directed solely to a digital virtual environment where data is input (“received/stored”) and then processed (digitally/virtually determined” and “digitally/virtually fitting”)—there are no additional elements integrating the judicial exception into a practical solution — the digital/virtual determination/design/fitting is not used to operate a manufacturing device, the digital/virtual determination/design/fitting is not used to improve the functioning of a computer, the digital/virtual determination/design/fitting is not used to transform a particular article into a different state or thing — there is no meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Moreover, it is noted that the “digitally/virtually determining” step and the “digitally/virtually fitting” steps are quite broad failing to indicate what values or measurements are used for making such determinations, how the evaluation of the fit is determined, what is desired of the surface or what factors go into the determination and selection of an appliance for bonding to a portion of the dental anatomy — the broad method steps cover all methods of digitally determining and comparing orthodontic appliances.

Finally, the Examiner notes that Applicant’s disclosure appears to suggest that his/her invention is directed to a method of determining and manufacturing custom or specialized orthodontic appliances, where if the parts are not within the tolerance nor are a best-fit, then a lingual bracket with a custom base can be made for this anatomy of the individual, or this particular test individual anatomy can be identified as requiring a bracket with a custom base for later manufacturing of such bracket (page 5, lines 17-20). Also, the Applicant discloses Embodiments of the invention use machine learning to analyze a high number, such as thousands, of teeth and classify their shapes into a small set of distinct, average shapes that fit most teeth within a given tolerance. These average shapes are used to design a set of lingual brackets and pre-manufacture these brackets in large quantities from stainless steel, ceramic, or other material (page 2, lines 27-31) — the claimed method, however, eliminates the majority of these practical application steps (manufacturing) and reduces the method to an entirely virtual/digital method presenting numerous issues under 35 U.S.C. 101.

In response to Applicant’s arguments against the 35 U.S.C. 103 rejection in view of the prior art of record, the Examiner disagrees with the Applicant’s assessments regarding the prior art of record failing to disclose the limitations added to the amended claims. Also, Applicant’s arguments with respect to the 35 U.S.C. 103 rejection are moot because they do not address the combination of the prior art as a whole. Additionally, the arguments do not address the new grounds of rejection/interpretation necessitated by Applicant’s amendments. Therefore, the Examiner defends, below, the rejections of claims 1-6 under 35 U.S.C. 103 in view of the prior art of record. 




Rejections based 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows —

Step 1 - In regard to claims 1-6 directed to “A computer-implemented method of selecting an orthodontic appliance comprising steps of: storing into a memory of a computing device a 3D digital model of a dental anatomy represented as one or more triangular meshes; selecting at least a portion of a base of a first orthodontic appliance from a set of orthodontic appliances from the memory, wherein the appliances within the set have different geometries of the base; virtually fitting the portion of a base to at least a portion of the meshes of the dental anatomy at a first position and first orientation; evaluating the fit; determining at least one of: whether the current fit is within a tolerance, and whether the current fit is better or worse than a previous fit; wherein if the current fit is not within a tolerance, proceeding to select at least a portion of a base of a second orthodontic appliance from the set of orthodontic appliances, wherein the second orthodontic appliance has a base designed for a different tooth type, designed for a different position than the first position, or designed for a different orientation than first orientation; virtually fit the portion of a base to at least a portion of the meshes of the dental anatomy; and evaluating the fit of the second orthodontic appliance; and selecting either the first or second orthodontic appliance for bonding to a portion of the dental anatomy. The “method” is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).

Step 2A —In regard to claims 1-6, the claimed invention is directed to an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed invention is directed to a mental process — concepts that are capable of being performed in the human mind — including observations, evaluations and judgements. More particularly, the steps of “selecting at least a portion of a base of a first orthodontic appliance from a set of orthodontic appliances from the memory, wherein the appliances within the set have different geometries of the base” are capable of being done mentally (a dentist views a patient’s dentition envisioning a 3D image of the structure, which is stored digitally in a computer memory and selects at least a portion of a base of a first orthodontic appliance from a set of orthodontic appliances stored in the memory); the steps of “virtually fitting the portion of a base to at least a portion of the meshes of the dental anatomy at a first position and first orientation; evaluating the fit; determining at least one of: whether the current fit is within a tolerance, and whether the current fit is better or worse than a previous fit; wherein if the current fit is not within a tolerance, proceeding to select at least a portion of a base of a second orthodontic appliance from the set of orthodontic appliances, wherein the second orthodontic appliance has a base designed for a different tooth type, designed for a different position than the first position, or designed for a different orientation than first orientation; virtually fit the portion of a base to at least a portion of the meshes of the dental anatomy; and evaluating the fit of the second orthodontic appliance; and selecting either the first or second orthodontic appliance for bonding to a portion of the dental anatomy”; may be done mentally (the dentist mentally virtually fits the portion of a base to at least a portion the dental anatomy at a first position and first orientation; mentally evaluates the fit; mentally determines whether the current fit is within a tolerance, and whether the current fit is better or worse than a previous fit … ); and the step of “and evaluating the fit of the second orthodontic appliance; and selecting either the first or second orthodontic appliance for bonding to a portion of the dental anatomy” may also be done mentally (the dentist envisions /determines which one of the orthodontic appliances is better for bonding to a portion of the dental anatomy). It is further noted that dentists have long practiced their trade/art of determining mentally what orthodontic appliances are needed for a patient and how they are to be shaped and designed—well before the advent of computers — and are most certainly capable of envisioning and mentally determining the shapes and arrangements of dental appliances necessary to accomplish a desired appearance. Additionally, there are no additional elements recited that integrate the exception into a practical application, i.e. manufacturing. For instance, manufacturing the first or second appliance based on the analysis.

Step 2B — In regard to claims 1-6, the claimed steps are all algorithms capable of being performed mentally and represent nothing more than concepts related to performing mathematical calculations which fall within the judicial exception. Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit operates. The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. The claims do not go beyond “determining” and “calculating” numerical values based on mathematical algorithms with a standard generic computer.

The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101. The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article. The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm. The claimed system and method fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more. See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 9, 16 and 17, recites the limitations “a first position” and “first orientation”; it is unclear what is meant by these limitations in the claims. It is unclear what a first position or a subsequent position means within the scope of the claim. Also, it is unclear with respect to what points of references is the first or any subsequent orientation measured. 

Claims 2-6 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (US 20140379356 A1), hereafter, Sachdeva; in view Andreiko et al. (US 5431562 A), hereafter Andreiko; further in view of BUTSCHER et al. (WO 0180761 A2), hereafter, BUTSCHER; as evidenced by Blantz et al. (A Morphable Model for The Synthesis of 3D Faces, Computer Graphics Proceedings) (August, 1999) [online]. [retrieved 2022-08-24]. Retrieved from the Internet: <https://www.face-rec.org/algorithms/3d_morph/morphmod2.pdf>.

	Claim 1 recites the limitations “determining at least one of: whether the current fit is within a tolerance, and whether the current fit is better or worse than a previous fit; wherein if the current fit is not within a tolerance, proceeding to select at least a portion of a base of a second orthodontic appliance from the set of orthodontic appliances, wherein the second orthodontic appliance has a base designed for a different tooth type, designed for a different position than the first position, or designed for a different orientation than first orientation; virtually fit the portion of a base to at least a portion of the meshes of the dental anatomy; and evaluating the fit of the second orthodontic appliance; and selecting either the first or second orthodontic appliance for bonding to a portion of the dental anatomy”; the Examiner notes that these limitations provide a choice, making one of the two optional. The phrase “determining at least one of”, renders the rest of the subsequent limitations as options that are independent from each other. For instance, the branch of the limitations reciting “wherein if the current fit is not within a tolerance … ” depends on selecting the previous option of determining at least whether the current fit is within a tolerance. For the purpose of examination, the limitations reciting “determining at least” “whether the current fit is better or worse than a previous fit” have been selected, rendering the choice of determining “whether the current fit is within a tolerance” and “wherein if the current fit is not within a tolerance” as optional, non-selected options and not required for claim interpretation, due to the limitation of the choice of “determining at least one of” in the claim.   
  
Regarding claims 1, Sachdeva discloses “A computer-implemented method of selecting an orthodontic appliance” (Abstract). Additionally, Sachdeva’s computer is provided with software features that facilitate diagnosis and treatment planning through a process flow that guides and assists a practitioner in making decisions at various stages of the process, as well as allowing data manipulations, such as combining or superimposing the 3D images to create a virtual patient model ([0015]). Sachdeva teaches “storing into a memory of a computing device a 3D digital model of a dental anatomy represented as one or more triangular meshes”; since Sachdeva teaches a computer that stores, and makes available to the practitioner, records in the form of digital 3D scans ([0015]), such as a triangle mesh surface ([0089]). Also, Sachdeva teaches a set of orthodontic appliances and a computer containing instructions for designing custom dental and orthodontic appliances ([0118]). The set of appliances has different geometries, since it could be a set of brackets having a customized geometry for the specific tooth ([0118]). However, Sachdeva fails to disclose the rest of the limitations as claimed. 

Andreiko, prior art of record which is incorporated by Sachdeva, as disclosed in Sachdeva, paragraph [0118]. In Andreiko’s disclosure, brackets bases are fabricated by a machine that receives instructions from a computer to customize the brackets bases using dental morphological data of individual patients. Andreiko discloses that the fabrication of the brackets may include the formation of a slope and/or curvature to the mounting surfaces of the bases of the brackets (col 6, lines 11-32). Therefore, Andreiko discloses the step of selecting at least a portion of a base of an orthodontic appliance; since in order to send the instruction to the manufacturing machine the computer must have selected the correct bracket shape for an individual patient.  

Sachdeva and Andreiko are analogous to the claimed invention because they are directed to the same field of computer-implemented method of customizing orthodontic appliances. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sachdeva to incorporate the software and steps disclosed by Andreiko, in order to make custom bracket bases that fit individual tooth (col 6, lines 11-32).

Therefore, by taking the combine teachings of Sachdeva and Andreiko, as a whole, Sachdeva/Andreiko/ discloses “selecting at least a portion of a base of a first orthodontic appliance from a set of orthodontic appliances from the memory (Sachdeva: ([0118]), wherein the appliances within the set have different geometries of the base” (Andreiko: col 6, lines 11-32); since each appliance within the set disclosed by Sachdeva would have different geometries of the base as disclosed by Andreiko; e.g. the base or mounting surface of a bracket could have a particular slope matching the particular tooth it is designed for. Additionally, since the bracket is based on the patient data stored in the memory, the resultant bracket base is at least in part from the memory. 

Butscher, prior art of record which is incorporated by Sachdeva, as disclosed in paragraph [0118]. In Butscher’s disclosure a computer having a processing unit and a display, a memory storing a virtual, complete three-dimensional model representing the dentition of a patient and a software that permits the manipulation of virtual brackets to place them on the virtual model of the dentition of the patient (page 8 lines 20-30). Butscher discloses that the bracket bonding position can be customized on a tooth by tooth basis to suit individual patient anatomy. Butscher’s discloses the step of virtually fitting the brackets over a 3D representation of a patient’s teeth. (page 9, lines 7-20). Also, Butscher discloses “evaluating fit”; since in Butscher’s disclosure the brackets can be virtually customized by fitting them over a virtual denture on a tooth by tooth basis (page 9, lines 7-20) and that the bracket is placed in the desired location, and the placement accepted for a particular tooth (page 14, lines 25-28); allowing the step of “evaluating the fit”. Additionally, Butscher discloses that the teeth models and brackets are stored in memory (page 9, lines 7-20) and Butscher discloses “repositioning” the bracket, implying that it is compared, i.e. better or worse, to the previous position before it is repositioned (page 81, lines 30-33); allowing the steps of “determining at least whether the current fit is better or worse than a previous fit”. 

Sachdeva/Andreiko and Butscher are analogous to the claimed invention because they are directed to the same field of computer-implemented method of customizing orthodontic appliances. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the teachings of Sachdeva/Andreiko with the disclosure of Butscher, in order to be able of virtually customized the brackets by fitting them over a virtual denture on a tooth by tooth basis (page 9, lines 7-20); since such modification would allow the evaluation of the fit of dental appliances over individual patient anatomy (page 9, lines 7-20).  

Therefore, by taking the combine teachings of Sachdeva/Andreiko and Butscher, as a whole, Sachdeva/Andreiko/Butscher teaches “virtually fitting the portion of a base to at least a portion of the meshes of the dental anatomy at a first position and first orientation”; since Butscher discloses the step virtually fitting the appliances over a virtual denture on a tooth by tooth basis (page 9, lines 7-20), and Sachdeva discloses that the virtual representation of the patient’s teeth could be records in the form of digital 3D scans, such as a triangle mesh surface ([0089]). The Examiner notes that a fitting process implies a trial and error procedure and that a practitioner would have to initiate the fitting at a first a first position and first orientation.  Sachdeva/Andreiko/Butscher teaches “evaluating the fit (Butscher: page 9, lines 7-20); determining at least whether the current fit is better or worse than a previous fit” (Butscher: page 81, lines 30-33).   

Regarding claim 2, Sachdeva/Andreiko/Butscher discloses “further comprising comparing the fit to previous fits”; since in Butscher’s disclosure the brackets can be virtually customized by fitting them over a virtual denture on a tooth by tooth basis, and the teeth models and brackets are stored in memory, allowing the steps of comparing the fit to previous fits (Butscher: (page 9, lines 7-20).

Regarding claim 3, Sachdeva/Andreiko/Butscher discloses “wherein the set of orthodontic appliances comprises one or more of: lingual brackets, labial brackets, buccal tubes, bands, buttons, and attachments used in conjunction with removable appliances” (Sachdeva: [0118]).

Regarding claim 4, Sachdeva/Andreiko/Butscher discloses “further comprising indicating that the dental anatomy requires a custom bracket” since Sachdeva discloses a computer that includes a model manipulation software, which contains instructions for processing the 3D data of a patient, diagnosing, generates a treatment plan, select appliances and design custom appliances. Therefore, by providing input and data in the database for the custom brackets, the system indicates that a custom bracket is required. ([0117], [0118], [0124] and [0127]). 

Regarding claim 5, Sachdeva/Andreiko/Butsche teaches the use of the techniques used in Blantz to explain how the morphable model is used to form the samples and where and how they are classified (Sachdeva: [0125]). Blantz discloses the morphable models are based on a data set of 3D faces (page 3, line 1) and that the morphable models are classified by pattern classification methods (page 1, col 2). Blantz, also, discloses computing the average face by implementing a probability distribution, imposed on the morphing function to avoid unlikely faces (page 1, col 2). The Examiner notes that Sachdeva discloses using the method and algorithm disclosed by Blantz [0125], to create morphable models of sample teeth, since Sachdeva disclose that  the workstation’s screen display includes various icons that allow the user to position the tooth model relative to the facial morphable model  in order to combine the two in a common coordinate system and construct a composite model (0092).Therefore, Sachdeva/Andreiko/Butsche teaches “generating standard appliances for the selecting step (Sachdeva: [0119]), comprising: receiving digital 3D models of at least a portion of teeth from a sample group (Sachdeva: [0125]); classifying the digital 3D models into classes of similar shapes (Sachdeva: [0125] and [0126]); and creating digital 3D model representatives for each of the classes” (Sachdeva: [0125]). Additionally, Sachdeva/Andreiko/Butsche teaches “where each digital 3D model representative is an average shape of the shapes in the corresponding class”; since Sachdeva discloses that the morphable model are created form various 3D model samples (Sachdeva: [0125]).  

Regarding claim 6, Sachdeva/Andreiko/Butsche teaches “receiving user constraints for a position of the base on the dental anatomy; since Sachdeva discloses that one important aspect of its invention is to make adjustments against the constraints identified by the practitioner in the matrix of patient parameters; where the constrains could be the shape of the maxilla and mandible (Sachdeva: [0023]). Also, Sachdeva/Andreiko/Butsche discloses “determining which of the orthodontic appliances from the set of orthodontic appliances best fits within the user constraints”; since Sachdeva teaches a computer including a software for designing custom orthodontic appliances from a set of orthodontic appliances as described in paragraph [Sachdeva: 0118].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772